Order entered March 31, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00894-CV

        TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                           V.

                               JOSEPH MCRAE, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-04163

                                       ORDER
      Appellant’s March 30, 2015, motion to supplement its index of authorities to include

Dallas County Hospital d/b/a Parkland Health and Hospital System v. Constantino, 2014 WL
3850579 (Tex. App.—Dallas August 7, 2014, no pet.) is GRANTED.


                                                  /s/   DAVID L. BRIDGES
                                                        PRESIDING JUSTICE